ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                  )
                                              )
Wattan Zazai Group                            ) ASBCA Nos. 61906, 61919, 62205
                                              )            62238, 62360, 62361
                                              )            62362, 63199, 63244
                                              )            63245
                                              )
Under Contract No. W91B4N-11-D-7019           )

APPEARANCES FOR THE APPELLANT:                   Michael D. Maloney, Esq.
                                                  Williams Mullen
                                                  Tysons Corner, VA

                                                 Todd W. Miller, Esq.
                                                  Miller & Miller
                                                  Denver, CO

                                                 Enayat Qasimi, Esq.
                                                  Whiteford, Taylor & Preston L.L.P.
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Scott N. Flesch, Esq.
                                                  Army Chief Trial Attorney
                                                 James D. Stephens, Esq.
                                                 MAJ Jill B. Wiley, JA
                                                 1LT Bryan R. Williamson, JA
                                                 1LT Dorothy D. Smith, JA
                                                 Christopher T. DelGiorno, Esq.
                                                  Trial Attorneys

                               ORDER OF DISMISSAL

      The appeal has been withdrawn for ASBCA No. 62361 Count II only and ASBCA
No. 63199 in full. Accordingly, they are dismissed from the Board’s docket with prejudice.

      Dated: September 20, 2022



                                                HEIDI L. OSTERHOUT
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62361 Count II and 63199, Appeals
of Wattan Zazai Group, rendered in conformance with the Board’s Charter.

      Dated: September 21, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2